Citation Nr: 1700925	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a gastrointestinal disability, to include peptic ulcer disease and gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

Relevant to this appeal, the Veteran served honorably on active duty from June 1993 to June 2001.  He additionally served a period from July 2001 to November 2003, from which he was discharged under other than honorable conditions.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A gastrointestinal disability is not productive of symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, nor are symptoms analogous to a moderately severe, severe, or pronounced marginal gastrojejunal ulcer.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a gastrointestinal disability, to include peptic ulcer disease and GERD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7306, 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations of his gastrointestinal disability in February 2011 and February 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims an increase to his rating for a gastrointestinal disability, to include peptic ulcer disease and GERD.  The Board notes that in a June 2016 rating decision the Veteran was granted service connection for erosion of tooth enamel secondary to GERD and assigned a noncompensable rating.  The Veteran has not filed a notice of disagreement with this rating, and the Board therefore finds it to be outside the scope of this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's gastrointestinal disability is currently rated as GERD analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, his current 30 percent evaluation is warranted for persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The next higher and maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

In a November 2012 statement the Veteran's former representative argued that his disability should alternately be evaluated as a marginal gastrojejunal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7306.  Under this code, a maximum 100 percent evaluation is warranted for a pronounced ulcer which is totally incapacitating with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  A 60 percent rating is warranted for a severe ulcer, defined as the same a pronounced ulcer but with less pronounced and less continuous symptoms with definite impairment of health.  A 40 percent rating is warranted for a moderately severe ulcer with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy and mild or transient episodes of vomiting or melena.  

Certain specified diagnostic codes, including 7346 and 7306, may not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  38 C.F.R. § 4.114.  Coexisting diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition, do not lend themselves to distinct and separate disability evaluations without resulting in unlawful pyramiding.  38 C.F.R. § 4.113.

VA treatment records reflect that at a December 2010 emergency room visit the Veteran reported mouth pain from acid reflux and vomiting.  He was discharged with a diagnosis of GERD with a history of Barrett's esophagus and dental caries from reflux.  In January 2011 he was noted to have a long history of recurrent GERD controlled by medication.

The Veteran underwent a VA examination in February 2011.  He reported constant stomach pain, with nausea and vomiting as often as four times per day.  There was no vomiting of blood or black tarry stools.  He reported dysphagia, heartburn, epigastric pain, scapular pain, arm pain, and reflux and regurgitation.  He reported frequent diarrhea, but no constipation or abdominal distention.  He reported incapacitating episodes but did not state how frequent or when an episode last occurred.  On examination the examiner noted signs of malaise with adequate nutrition status.  There was epigastric tenderness to palpation, with no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, ostomy, ventral hernia, ascites, splenomegaly, or aortic aneurysm.  Blood testing showed no anemia.  The examiner found that the Veteran's disability had a moderate effect on his usual occupation and affected his daily activities through fatigue, limitation on diet, and stress. 

VA treatment records reflect that in April 2011 the Veteran reported periodic heartburn and occasional indigestion but denied nausea, diarrhea, or constipation.  In June 2011, the Veteran reported intermittent nausea, vomiting, bloating, severe esophageal heartburn, and severe enamel damage to dentition.  In July 2011 the Veteran underwent an esophagogastroduodenoscopy (EGD), which revealed chronic active gastritis and a benign irregular z-line.  In September 2011, seeking treatment for his GERD, he denied nausea, vomiting, diarrhea, constipation, or abdominal pain.  His complaints focused on his jaw pain.  In November 2011, he reported periodic heartburn and occasional indigestion but denied nausea, diarrhea, or constipation.  In March 2012, when being treated for headaches, he reported occasional indigestion but no nausea, diarrhea, constipation, or heartburn.  In May 2012, he again denied nausea, vomiting, diarrhea, or abdominal pain.  

In a November 2012 statement, as discussed above, the Veteran's former representative argued that the Veteran's disability could alternatively be rated as a marginal gastrojejunal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7306.

VA treatment records reflect that in October 2013, he denied nausea and was found to have a soft abdomen.  His physician remarked that he was a poor historian with a disorganized style of presentation.

The Veteran underwent another VA examination in February 2014.  He reported pronounced continuous abdominal pain only partially relieved by standard ulcer therapy, constant nausea, and vomiting almost daily.  He denied hematemesis and melena.  There were no incapacitating episodes reported.  There was no anemia.  The examiner found that the Veteran's disability did not affect his ability to work.

VA treatment records reflect that when treated for headaches in May 2014, the Veteran denied nausea, vomiting, diarrhea, hematemesis, or melena.  In June 2014, while being treated for a sore throat, he reported that he also had some nausea and vomiting due to his GERD and was referred for a gastroenterology consultation.  He reported abdominal pain exacerbated by overeating and odynophagia.  He was prescribed medication but in August 2014 he reported that he never received it.  At a September 2014 emergency room visit he reported diarrhea and abdominal discomfort, including fever, body aches, headaches, and dizziness.  He reported nausea but no vomiting.  He was diagnosed with gastroenteritis.  In October 2014 he reported that he was doing better with only the occasional loose stool and that his family members had the same acute illness.  He stated that his reflux still bothered him.  In March 2015, when being treated for an ear infection, he denied nausea, vomiting, diarrhea, or abdominal pain.  In October 2015 he reported nausea associated with headaches.  When treated for bronchitis in November 2015, the Veteran denied nausea, vomiting, diarrhea, constipation, or abdominal pain.  When treated for influenza in March 2016, he reported post-tussive vomiting but denied nausea, diarrhea, constipation, or abdominal pain.  In June 2016 the Veteran reported chronic vomiting.

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's gastrointestinal disability.  A higher rating under his current diagnostic code is available for pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The evidence does not support such severe symptoms.  The evidence indicates that there is no material weight loss, hematemesis, melena, or anemia.  Furthermore, while the Veteran reported constant pain, vomiting, and nausea at his two VA examinations, these reports are not credible in light of the conflicting evidence throughout the Veteran's VA treatment records.  While the Veteran has received extensive VA treatment, he has only occasionally reported digestive symptoms, and never to the degree reported at the VA examinations.  Such symptoms are regularly denied, and when they are reported they are often characterized as intermittent.  The Board thus finds that an increased evaluation is not warranted under Diagnostic Code 7346.  

For similar reasons, the Board finds that an alternative higher rating is not warranted for peptic ulcer disease under Diagnostic Code 7306.  Higher ratings under that code are available for a moderately severe, severe, or pronounced marginal gastrojejunal ulcer.  As discussed above, while the Veteran's reported symptoms at his VA examinations may be severe, the Board finds more probative the relatively mild symptoms reflected in his VA treatment records.  Furthermore, the Board notes that although the Veteran's service-connected disability encompasses a diagnosis of peptic ulcer disease, the most consistently reported symptom in his treatment records is reflux.  As such, the Board finds that an esophageal disability, namely GERD, more predominantly reflects the Veteran's disability picture, and evaluation as an esophageal disability under Diagnostic Code 7346 is more appropriate than under any code for a gastric disability.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's gastrointestinal disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's gastrointestinal disability, including pain, nausea, vomiting, and reflux, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his gastrointestinal disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 30 percent for a gastrointestinal disability, to include peptic ulcer disease and GERD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


